UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4308



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRANDON MARQUETTE JOINER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:06-cr-0059-MBS-6)


Submitted:   October 18, 2007             Decided:   October 23, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, LLC, Columbia, South Carolina,
for Appellant.   Leesa Washington, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Brandon       Marquette     Joiner     pled       guilty    pursuant        to    a

written plea agreement to one count of conspiracy to possess with

intent to distribute and to distribute cocaine and cocaine base, in

violation of 21 U.S.C. § 846 (2000).               Joiner was sentenced to 151

months’ imprisonment.        Finding no error, we affirm.

           On appeal, counsel filed a brief pursuant to Anders v.

California,   386     U.S.      738    (1967),        asserting        there    were        no

meritorious   grounds      for       appeal,    but    questioning           whether    the

district   court     erred      in    its   application           of   the     Sentencing

Guidelines.   Joiner was notified of his right to file a pro se

supplemental brief, but did not do so, and the Government elected

not to file a responsive brief.

           Counsel contends the district court erred in denying

Joiner a two-level decrease under U.S. Sentencing Guidelines Manual

§ 3E1.1 (2005). When reviewing the district court’s application of

the Sentencing Guidelines, we review findings of fact for clear

error and questions of law de novo.               United States v. Green, 436

F.3d 449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

Section 3E1.1(a) of the Sentencing Guidelines provides for a two-

level   decrease    to    the    offense       level    if    a    defendant     clearly

demonstrates acceptance of responsibility.                   In determining whether

a defendant qualifies for the decrease, the district court may

consider a variety of factors, including whether the defendant has


                                        - 2 -
voluntarily   terminated      or       withdrawn    from    criminal     conduct   or

associations.    USSG § 3E1.1, comment. (n.1(b)).                 Because “[t]he

sentencing judge is in a unique position to evaluate a defendant’s

acceptance of responsibility,” his determinations are “entitled to

great deference on review.”            Id. at comment. (n.5).

           Testimony presented at sentencing established that Joiner

was   involved   in    the   distribution          of   a   controlled    substance

subsequent to the entry of his guilty plea.                     It was likewise

established that Joiner continued to reside in a home wherein

controlled substances and firearms were discovered.                       The court

found this testimony persuasive and concluded that Joiner was not

entitled to acceptance of responsibility because of his failure to

withdraw from criminal conduct and associations.                 As the district

court’s findings were not clearly erroneous, we conclude § 3E1.1

was properly applied.

           Counsel additionally contends the district court erred in

its   application     of   USSG    §    5C1.2    (2005)     (applying    18   U.S.C.

§ 3553(f) (2000) (“the safety valve”)).                 Joiner, who was provided

several opportunities to furnish the Government with information

and evidence concerning the conspiracy, failed to offer evidence

establishing truthful disclosure.               See United States v. Beltran-

Ortiz, 91 F.3d 665, 669 (4th Cir. 1996) (recognizing burden rests

on defendant to prove prerequisites for application of the safety

valve provision have been met).            The Government maintained Joiner


                                        - 3 -
was untruthful during these debriefings and submitted investigation

reports memorializing the evolution of Joiner’s statements. Joiner

did not dispute the information contained in these reports.                After

reviewing the reports and hearing extensive argument, the district

court   ultimately     concluded   that    Joiner    was    not   entitled   to

application of the safety valve because he failed to truthfully

disclose information and evidence regarding the conspiracy.                Under

these circumstances, we conclude the district court appropriately

denied application of the safety valve.

           As the district court properly calculated and considered

the advisory guideline range and weighed the relevant 18 U.S.C.

§ 3553(a) factors, we conclude Joiner’s 151-month sentence, which

is at the lowest end of the applicable guideline range and below

the statutory maximum, is reasonable.           See Green, 436 F.3d at 457;

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005); see

also Rita v. United States, 127 S. Ct. 2456, 2462-65 (2007).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   Accordingly, we affirm the conviction and sentence. This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    this   court      for   leave      to   withdraw   from


                                   - 4 -
representation.   Counsel’s motion must state that a copy thereof

was served on the client.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                          AFFIRMED




                               - 5 -